DETAILED ACTION
Claims 20-32 are currently pending.  Claims 1-19 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicants' claim for foreign priority to EP application 13193058.8, filed November 15, 2013.  A certified copy of the foreign priority document is present in the application file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 3, 2021 and August 24, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant’s amendment to the Specification, submitted April 14, 2021, is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement:
Claims 20-32 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating diseases such as necrotizing enterocolitis in infants and young children born by C-section, therefore improving gut protection against microbial and pathogen overgrowth, promoting gut development and maturation, decreasing gut inflammation, promoting enteral feeding tolerance, and reducing the incidence of diseases and complications associated thereof, e.g. reducing the incidence of feeding intolerance, emesis, bloody stools, abdominal distention and tenderness, diarrhea, reducing episodes of apnea, improving bradycardia, improving lethargy and temperature instability (see Thompson et al; PTO-892), does not reasonably provide enablement for preventing any diseases and complications associated with improving gut protection against microbial and pathogen overgrowth, promoting gut development and maturation, decreasing gut inflammation, promoting enteral feeding tolerance. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. The factors to be considered in determining whether undue experimentation is required are summarized In re Wands, 8 USPQ2d 1400 (CAFC 1988).  The court in Wands states:  “Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue’, not ‘experimentation.’” (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary; (2) the amount or direction or guidance presented; (3) the presence or absence of working examples; (4) the nature of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims. While all these factors are considered, a sufficient number are discussed below so as to create a prima facie case. 
Nature of the invention:
The claims are drawn to:
“ A method for achieving at least one result selected from the group consisting of improving gut protection against microbial and pathogen overgrowth, promoting gut development and maturation, decreasing gut inflammation, promoting enteral feeding tolerance, and preventing any diseases and complications associated thereof, in an infant or young child born by C-section, the method comprising: administering an effective amount of a composition comprising a mixture of human milk oligosaccharides to the infant or young child born by C-section, the mixture comprising 2'-fucosyllactose (2FL) that is 60 to 70 wt.% of the mixture of human milk oligosaccharides.”

Breadth of the claims: The instant claims are deemed very broad since these claims read on not only treating diseases such as necrotizing enterocolitis, and/or treating complications such as feeding intolerance, emesis, bloating or swelling in the abdomen, bloody stools, diarrhea, growth retardation, but also on preventing diseases such as necrotizing enterocolitis and/or preventing complications such as feeding intolerance, emesis, bloating or swelling in the abdomen, bloody stools, diarrhea, and growth retardation.
The state of the prior art: At the time of the instant invention a human milk oligosaccharide composition comprising an oligosaccharide mixture including 60-70% of at least one fucosylated oligosaccharide, e.g. 2’-fucosyllactose, was known to be useful for:
alleviating the occurrence or severity of allergies or inflammation-related conditions; or
enhancing the immune status and/or protection against infection;
reducing the abdominal pain and/or alleviating the gut discomfort and/or improving the status of the digestive tract of infants or children
 (Sprenger et al., EP 2455387, paragraphs [0041]-[0042] and [0078]; see PTO-892). 
Cilieborg et al., (see IDS 2/3/2021) teaches a human milk oligosaccharide composition comprising an oligosaccharide mixture including 5 g/L of 2’-fucosyllactose (2’-FL), was known to be useful for decreasing the incidence of necrotizing enterocolitis (NEC).  Cilieborg teaches 50% of the preterm piglets developed NEC, as compared to 82% of the control animals. However, Cilieborg does not teach prevention of developing NEC, or prevention of complications associated with NEC.
The predictability or lack thereof in the art: Prevention of any diseases and complications, for the purpose of examination is taken in the absolute sense. Thus, in order to prevent any diseases such as NEC, or prevent complications associated thereof by the administration of the mixture of milk oligosaccharides would entirely stop or inhibit the development of diseases such as NEC, or complications associated thereof such as feeding intolerance, emesis, bloating or swelling in the abdomen, bloody stools, diarrhea, growth retardation, in all patients at all times. 
While the person of ordinary skill in the art would have a reasonable expectation of achieving a reduction or amelioration of diseases such as necrotizing enterocolitis and/or reduction or amelioration of complications such as feeding intolerance, emesis, bloating or swelling in the abdomen, bloody stools, diarrhea, growth retardation, reducing the incidence of feeding intolerance, emesis, apnea, bradycardia, lethargy and temperature instability, by administering an effective amount of the oligosaccharide composition of the present application, he or she would not have had an expectation for preventing any occurrence of diseases such as necrotizing enterocolitis, or preventing complications such as feeding intolerance, emesis, bloating or swelling in the abdomen, bloody stools, diarrhea, growth retardation, reducing the incidence of feeding intolerance, emesis, apnea, bradycardia, lethargy and temperature instability.  Prevention of any diseases and complications associated thereof, for the purpose of examination, is taken in the absolute sense. Thus, in order to prevent an occurrence of necrotizing enterocolitis in infants and young children, or prevent the occurrence of complications such as feeding intolerance, emesis, growth retardation or bloody stools, the milk oligosaccharide composition would entirely stop the development of necrotizing enterocolitis in all cases, at all times.  The treatment would entirely stop the occurrence of complications such as bloody stools, feeding intolerance, growth retardation or bradycardia.  The skilled artisan would view prevention as highly unlikely since all diseases and complications thereof would not be preventable by the administration of the oligosaccharide composition.  Thus, it would be highly unpredictable to prevent all cases of necrotizing enterocolitis or complications such as bloody stools, feeding intolerance, growth retardation or bradycardia, in infants and young children.  Rather, it would be more appropriate to limit the claims to reducing or ameliorating diseases and complications associated thereof by the administration of the oligosaccharide composition.
Guidance of the Specification/Workinq Examples:
  The instant specification at page 8, lines 1-5, discloses: 
The expressions "preventing necrotizing enterocolitis", "preventing NEC" or "prevention of NEC" mean avoiding that NEC occur and/or decreasing the incidence of the NEC (reduction of the frequency, i.e. the number of NEC). It is generally the prevention of NEC occurs during the treatment (i.e. during the administration of the composition of the5 present invention). It can also encompass the prevention of NEC later in life. The term "later in life" encompasses the effect after the termination of the intervention or treatment.


The instant specification at page 11 discloses:
“… and/or in preventing any diseases and complications associated thereof in infants or young children who were born by C-section. The diseases and complications associated thereof are known by the skilled person. It might be for example diarrhea, growth retardation (i.e. 
delay in the global size of the infants or young children or delay in the size and/or development of any organ or tissue of said infants or young children).”
Applicants have provided no direction for the claimed method to prevent diseases such as necrotizing enterocolitis, or prevent complications such as bloody stools, feeding intolerance, growth retardation or bradycardia.  The experiment provided in the specification (see Example 2, pages 29-30) demonstrates a five-day administration of the oligosaccharide composition to Caesarean-delivered preterm piglets.  Example 2 demonstrates the ability of the oligosaccharide composition to reduce the incidence of necrotizing enterocolitis (NEC) from 53% in control animals to an incidence level of 35% in animals receiving the claimed composition (see page 30, line 20).  The experiment disclosed in Example 2 provides no demonstration of prevention of NEC, i.e. 0% incidence level, during the administration of the claimed composition, or prevention of complications such as bloody stools, feeding intolerance, growth retardation or bradycardia, for example.  Applicants have provided no long-term results showing that all cases of diseases such as NEC can be prevented by the administration of an oligosaccharide composition, or that all cases of complications such as bloody stools, feeding intolerance, growth retardation or bradycardia can be prevented by the administration of an oligosaccharide composition as would be required to support the “preventing” claim.   While lack of a working embodiment cannot be a sole factor in determining enablement, the absence of substantial evidence provides additional weight to the lack of enablement in consideration of the Wands factors as a whole.  Thus, one of ordinary skill in the art would not have a reasonable expectation of successfully preventing any diseases and complications associated thereof by performing the claimed method.   A method for preventing diseases such as necrotizing enterocolitis, or preventing complications such as bloody stools, feeding intolerance, growth retardation or bradycardia in infants and young children born by C-section comprising administering to the infant or young child a composition comprising a mixture of  human milk oligosaccharides, wherein the mixture comprises 2’-fucosyllactose (2FL) that is 60 to 70 wt. % of the mixture of human milk oligosaccharides, is not enabled by the instant specification.  Accordingly, claims 20-32 are properly rejected.  
The Quantitation of Experimentation Required: In order to practice Applicants invention, it would be necessary for one to conduct an exhaustive amount of experiments. Applicant would need to provide reasonable data showing that all diseases and complications thereof can be prevented by the administration of the claimed oligosaccharide mixture. Therefore, in order to practice the claimed invention, the amount of experimentation required would be considered undue and burdensome.
In conclusion, Genentech, 108 F.3d at 1366, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable". A method for achieving at least one result selected from the group consisting of improving gut protection against microbial and pathogen overgrowth, promoting gut development and maturation, decreasing gut inflammation, promoting enteral feeding tolerance, and preventing any diseases and complications associated thereof, in an infant or young child born by C-section, the method comprising: administering an effective amount of a composition comprising a mixture of human milk oligosaccharides to the infant or young child born by C-section, the mixture comprising 2'-fucosyllactose (2FL) that is 60 to 70 wt.% of the mixture of human milk oligosaccharides is not enabled by the instant specification.

Written Description:
Claims 20-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 20 requires preventing any diseases and complications associated with achieving improving gut protection against microbial and pathogen overgrowth, promoting gut development and maturation, decreasing gut inflammation, or promoting enteral feeding tolerance, in an infant or young child born by C-section, the method comprising: administering an effective amount of a composition comprising a mixture of human milk oligosaccharides to the infant or young child born by C-section, the mixture comprising 2'-fucosyllactose (2FL) that is 60 to 70 wt.% of the mixture of human milk oligosaccharides.
Dependent claims 2-32 either depend directly from claim 20, or incorporate the method of claim 20.  
Upon review of the specification, the specification shows that Applicants have not provided sufficient description of the invention to support they were in possession of preventing any diseases and complications.  Possession of an invention may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998).  
In the instant case the specification only references the feeding method resulted in 35% NEC incidence in the HMO group, as compared to 53% incidence in the control group (without HMOs), thus decreasing gut inflammation and promoting enteral feeding tolerance (Example 2).
A review of the specification shows that Applicants have not provided sufficient description of the invention to support they were in possession of the invention as claimed.
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 USC 112, first paragraph. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20-21, 27-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al., (WO 2007/046698; IDS 2/3/2021)(“Schmitt”), in view of Graven et al., (ScienceNordic.com, August 2013, retrieved from the internet; see PTO-892) (“Graven”), Innes et al., (DailyMail.com, August 2013, retrieved from the internet; see PTO-892) (“Innes”), and Jakobsson et al., (Gut 2014; 63:559-566; see PTO-892) (“Jakobsson”), and further in view of Sprenger et al., (EP 2455387, published May 23, 2012; IDS 2/3/2021) (“Sprenger”).
For the reasons discussed above claims 20-32 are not found to be enabled for preventing any diseases and complications in infants and young children, but rather only for reducing the incidence of or ameliorating diseases and complications in infants and young children.  The following rejection is being made over the claims in so far as they read on reducing the incidence of or ameliorating diseases and complications in infants and young children.
Schmitt is directed to overcoming intestinal flora deficiencies in infants delivered by caesarean section (i.e. C-section) by administering non-digestible oligosaccharides, thus resulting in improved health (page 2, 3rd paragraph).  Schmitt notes (page 2, 1st paragraph) that infants born by C-section have a reduced rate of intestinal colonization of Bifidobacterium (delayed gut development and maturation), as compared to infants born via the vaginal route. Schmitt further notes (page 2, 4th paragraph) that improving intestinal health reduces the occurrence of pathogenic intestinal infections.  Schmitt specifically teaches that human milk contains non-digestible oligosaccharides which specifically stimulate the growth of lactic acid bacteria, e.g. Bifidobacterium, and prevents the growth and/or adhesion of pathogenic bacteria to the intestinal wall (page 1, 2nd paragraph).  Schmitt teaches enteral administration of a composition comprising at least 5 wt. % non-digestible human milk oligosaccharides, e.g. fuco-oligosacchrides to infants delivered by caesarean section (second and third paragraphs, page 5).
Graven teaches C-section infants do not get enough good microbes and thus have an insufficient intestinal bacterial flora (immature gut flora), thus increasing the infant’s risk for developing allergies (last paragraph, page 1 of 13). Graven further teaches a group of researchers have discovered that C-section children appear to have too few bacteria of the phylum Bacteroidetes during their first two years, and such a delay in development of gut bacteria is seen to be unfavorable, such as overreact to foods, for example (food allergy) (see Less diverse bacterial flora, page 2 of 13).
Innes also teaches C-section babies displayed a delayed colonization of the major gut phylum, Bacteroidetes and did not develop Bacteroidetes populations until a year after birth (paragraphs 4-7, page 2).  Innes teaches these bacteria are important for the immune system to not overreact in the case of allergies and inflammatory bowel disease (decreasing gut inflammation) (paragraph 2, page 3).
Jakobsson likewise teaches C-section delivery was associated with delayed colonization of the Bacteroidetes phylum and reduced Th1 response during the first 2 years of life (Abstract: Conclusion).
Thus, the teachings of Graven, Innes and Jakobsson acknowledge that infants delivered by C-section display delayed gut development and maturation, thus increasing the risk of developing allergies.  The teachings of Graven, Innes and Jakobsson further evidence that the infant population treated by Schmitt suffers from delayed gut development and maturation.
Schmitt differs from the instant invention in that Schmitt does not further teach the mixture of human milk oligosaccharides comprise 2’-fucosyllactose (2FL) that is 60-70% of the mixture. However, Sprenger is directed to an infant formula comprising milk oligosaccharide mixtures (prebiotics) that promote beneficial bacterial colonization of the gut and the mixture is optimized to be structurally closer to human breast milk oligosaccharides, as compared to commercially available prebiotic ingredients (Abstract and paragraphs [0004]-[0005], [0008]-[0012] and [0015]).  
Sprenger teaches the oligosaccharide mixture that is effective for promoting gut development and maturation, and reducing the effects of food allergies, comprises 2’-fucosyllactose at a concentration ranging from 10-70 wt. %, or specifically 30-60 wt% (paragraphs [0041]-[0042]).
Sprenger further teaches the administration of the mixture of oligosaccharides alleviates the occurrence or severity of allergies or inflammation-related conditions, enhances the immune status and/or protection against infections, reduces abdominal pain and/or alleviates gut discomfort, and improves the status of the digestive tract in infants or children, especially those at risk of developing undesired conditions such as allergies or chronic inflammation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an effective amount of a mixture of human milk oligosaccharides to infants or young children born by C-section, wherein the mixture comprise 2’-fucosyllactose at a concentration ranging from 10-70% (claimed range lies within the prior art range).
The person of ordinary skill in the art would have been motivated to modify the method of Schmitt to administer an effective amount of a mixture of human milk oligosaccharides to infants or young children born by C-section, wherein the mixture comprise 2’-fucosyllactose at a concentration ranging from 10-70% , as taught by Sprenger, for the predictable result of successfully colonizing the infant gut with beneficial bacteria that promotes gut development and maturation, thus meeting the limitation of claim 20.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Schmitt and Sprenger because each of these teachings are directed at administering milk oligosaccharides	to infants for the purpose of promoting beneficial bacterial colonization of the gut (promoting gut development and maturation).
Regarding claim 21, Sprenger teaches the oligosaccharide mixture comprises 5-50 wt. % N-acetylated oligosaccharide and 2-40 wt.% 6’-siallactose (6SL) (paragraph [0041]).
Regarding claim 27, Sprenger teaches the oligosaccharide mixture comprises 3’-sialyllactose (3-SL) (paragraph [0041]), thus meeting the limitation of claim 27.
Regarding claim 28, Sprenger teaches the oligosaccharide mixture comprises more than one fucosylated oligosaccharide, including 3’-fucosyllactose (3’-FL) (paragraph [0041]), thus meeting the limitation of claim 28.
Regarding claim 30, Schmitt teaches the human milk oligosaccharides composition further comprises lactic acid bacteria e.g. Lactobacillus or Bifidobacterium, at a concentration ranging from 102 to 1013 cfu/g of the composition by dry weight (claimed range lies within the prior art range), thus meeting the limitation of claim 30.
Regarding claim 31, Schmitt and Sprenger teach an infant formula, thus meeting the limitation of claim 31.
Regarding claim 32, Sprenger teaches administering an “infant formula”, i.e. a foodstuff intended for particular nutritional use by infants during the first four to six months of life and satisfying by itself the nutritional requirements (paragraphs [0022], [0052], [0075] and [0092]).  Thus, Sprenger’s teaching reads on administered before weaning, thus meeting the limitation of claim 32.


Claim(s) 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, in view of Graven, Innes, Jakobsson, and Sprenger, as applied to claims 20-21, 27-28 and 30-32 above, and further in view of Thurl et al., (British Journal of Nutrition (2010), Vol. 104, pages 1261-1271; IDS 2/3/2021) (“Thurl”) and Asakuma et al., (European Journal of Clinical Nutrition (2008) 62, pages 488-494; IDS 2/3/2021) (“Asakuma”).
Regarding claim 22, it is noted that Schmitt teaches the mixture of oligosaccharides can include lacto-N-tetraose (LNT) and lacto-N-neotetraose (neo-LNT).  Schmitt does not further teach a specific ratio as claimed in claim 22.  However, Thurl is also directed to human milk oligosaccharides (HMOs) and teaches that these oligosaccharides have an important protective role for newborns since they function as bifidogenic substrates, as inhibitory reagents for pathogens and have anti-inflammatory effects.  Thurl further teaches these oligosaccharides promote Bifidobacterium growth, thus suppressing the growth of undesirable bacteria (Abstract and Introduction, left column, 2nd paragraph, page 1262). Thurl’s Table 4 specifically teaches that native breast milk comprises LNT and LNnT at a ratio of approximately 5:1 for Groups 1-3, as an average over 90 days of lactation.  For example, Table 4 teaches the total core LNT and total core LNnT for Group 1 equals 5.18 mmol/l and 1.05 mmol/l, respectively.  However, Thurl’s Table 4 further illustrates that the ratio of LNT to LNnT is approximately 1.6:1 (claimed ratio overlaps the prior art ratio) only 3 days into lactation (e.g. colostrum), and the ratio widens further into days of lactation. Thus, Thurl illustrates that the concentration of LNT is not as high at the beginning of lactation, and thus if wanting to mimic the ratio of early lactation one would employ a ratio of approximately 1.6:1.
It is additionally noted that Asakuma teaches that human colostrum is known to be important for the protection of infants against infection by pathogenic microorganisms. Asakuma determined the levels of various milk oligosaccharides, including LNT and LNnT and further teaches that the levels of LNT are lower on the first day of lactation as compared to the third day of lactation (Abstract).  Asakuma further teaches that it is generally considered that the early stage of lactation (colostrum) is more significant for the protection of neonates (Discussion, left column, page 492).
Therefore, in consideration of the teachings of Thurl and Asakuma, regarding the ratio of LNT and LNnT, one of ordinary skill would be motivated to mimic the native ratios of LNT and LNnT of early lactation (approximately 1.6:1) in the treatment composition of the combined prior art, given that the intention of the cited prior art is to to overcome intestinal flora deficiencies in infants delivered by C-section by administering non-digestible milk oligosaccharides that mimic native breast milk and which are shown to improve gut development and maturation, as well as protect against pathogenic bacteria.
Thurl teaches the HMOs are beneficial and play an important protective role for newborns since they function as bifidogenic substrates, as inhibitory reagents for pathogens and have anti-inflammatory effects. Thurl teaches that the ratio in early lactation is approximately 1.6:1 (Table 4) and Asakuma teaches that human colostrum (early stage of lactation) is known to be important for the protection of infants against infection by pathogenic microorganisms and the levels of LNT are lower on the first day of lactation as compared to the third day of lactation (Abstract). Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of the prior art to include LNT and LNnT at ratios that mimic the early stage of lactation, that is of approximately 1.6:1, as taught by Thurl, for the predictable result of successfully providing nutritional substrates that promote the growth of beneficial bacteria and have anti-inflammatory effects, thus meeting the limitation of claim 22. One would have had a reasonable expectation of successfully providing LNT and LNnT at a ratio of approximately 1.6:1 in the method of the prior art, given this ratio mimics the proportions found in native human breast milk at early lactation which Asakuma evidences is an important time for the protection of infants.  
It is additionally noted that generally, differences in parameters (i.e. concentrations or proportions) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Regarding claim 23 and the recited ratio of LNT to LNnT between 2:1.2 and 2:1.6, it is noted that a ratio of 2 to 1.2 (2:1.2) correlates to a ratio of 1.6 to 1 (i.e. 1.6:1). As set forth above, Thurl’s Table 4 discloses an LNT to LNnT ratio of 1.6 to 1 at day 3 of lactation (i.e. LNT 0.78: LNnT 0.49) (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
	Regarding claim 24 and the recited ratio of LNT to LNnT of 1.3: 1, it is again noted that Thurl’s Table 4 discloses an LNT to LNnT ratio of 1.6 to 1 at day 3 of lactation (i.e. LNT 0.78: LNnT 0.49), and Asakuma evidences that the concentration of LNT at day 3 of lactation is higher than at day 1, which would correlate to a reduced ratio of LNT to LNnT at the onset of lactation. Thus, Applicant’s claimed range is merely attempting to mimic the ratio of early lactation and Thurl specifically teaches at day 3 the ratio is approximately 1.6 to 1.  It is apparent, that the instantly claimed range is so close to the native ratio for early lactation disclosed by Thurl that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a "slight” difference between the ratios disclosed by Thurl, and the ranges disclosed in the present claim, it therefore would have been obvious to one of ordinary skill in the art that the range disclosed in the present claim is but an obvious variant of the amounts disclosed in Thurl, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, in view of Graven, Innes, Jakobsson, and Sprenger, as applied to claims 20-21, 27-28 and 30-32 above, and further in view of Moore et al., (ICAN: Infant, Child, & Adolescent Nutrition, vol. 3, no. 5, pages 291-295) (“Moore”).
The teaching of Schmitt, in view of Graven, Innes, Jakobsson, and Sprenger is set forth above.
Regarding claim 25, although the cited prior art teaches the composition is administered to an infant or young child born by C-section, the cited prior art does not further comment on whether or not the infant was born preterm.
Moore is directed to a review of bacterial colonization of the neonatal gastrointestinal tract since these bacteria are essential for postnatal development of intestinal mucosa and tissue critical for immunological protection.  Moore notes that prematurity significantly affects the succession and establishment of the beneficial bacteria in the neonate, thus preterm infants have a significant delay in bacterial colonization resulting in an immature intestinal tract which contributes to the delay and imbalance in the microflora of preterm infants (Abstract first and second columns; Factors Affecting Colonization, second column, page 292). Thus, Moore has established it was well-known that infants who are born preterm have a significantly delayed development of beneficial gut bacteria, which results in a significant risk to the infant’s immunological protection.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method disclosed by the cited prior art by including administering to preterm infants born by C-section.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include administering the milk oligosaccharide mixture to preterm infants born by C-section since Moore has established it was well-known that infants who are born preterm have a significantly delayed development of beneficial gut bacteria, which results in a significant risk to the infant’s immunological protection.
Including administering to preterm infants born by C-section would provide the predictable result of establishing a population of beneficial bacteria that mimics healthy microbiota maturity, thus improving the preterm infant’s immunological protection, thus meeting the limitation of claim 25.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Moore because each of these teachings are directed at improving the infant’s population of beneficial gut bacteria, thus improving nutrition, feeding intolerance, weight gain and overall health.
As to the limitation that the composition is administered during the first week after birth of the infant, it is noted that Moore teaches the importance of developing preterm infant microbiota since NICU environments in hospitals increase the infant’s risk of infection with pathogenic bacteria such as Clostridium difficile (Illness, first column, page 293).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the prior art method to include administering the milk oligosaccharide mixture during the first week after birth since doing so would improve the infant’s immunological protection.  Thus, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.     

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, in view of Graven, Innes, Jakobsson, and Sprenger, as applied to claims 20-21, 27-28 and 30-32 above, and further in view of Wang et al., (Annu. Rev. Nutr. 2009, 29:177-222; see PTO-892) (“Wang”).
The teaching of Schmitt, in view of Graven, Innes, Jakobsson, and Sprenger is set forth above.
Regarding claims 26 and 29, the combined prior art does not further teach the infant formula comprising the mixture of human milk oligosaccharides further comprising sialic acid.  However, Wang is directed to infant growth and development, specifically brain growth in preterm infants.  Wang notes that rapid brain growth places high demands on the supply of precursors and nutrients, and sialic acid is an essential component of brain development. Wang teaches infant formulas contain low levels of sialic acid as compared to high levels that are found in human breast milk. Wang teaches an infant animal model wherein a diet rich in sialic acid (Sia) enhanced learning and memory (Abstract; INTRODUCTION, left column, first and second paragraphs, page 179; Human Breast Milk is a Rich Source of Sialyloligosaccharides, right column, page 188).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sialic acid with the milk oligosaccharide mixture.
The person of ordinary skill in the art would have been motivated to modify the method of the cited prior art to include sialic acid since doing so would mimic native breast milk and provide an essential component of brain development, as taught by Wang, for the predictable result of successfully promoting and enhancing brain development in infants, thus meeting the limitation of claims 26 and 29.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Wang because each of these teachings are directed at providing essential nutrients for infants.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,940,158 (“US ‘158”). Although the claims at issue are not identical, they are not patentably distinct from each other because US’ 158 claims following method:
A method for treating necrotizing enterocolitis and/or decreasing incidence of necrotizing enterocolitis in an infant or young child born by C-section, the method comprising administering to the infant or young child born by C-section a composition comprising a mixture of human milk oligosaccharides, the mixture comprising 2′-fucosyllactose (2FL) that is 60 to 70 wt. % of the mixture, an N-acetylated oligosaccharide that is 20 to 30 wt. % of the mixture, and 6′ sialyllactose (6SL) that is 10 to 20 wt. % of the mixture, the N-acetylated oligosaccharide comprising lacto-N-tetraose (LNT) and lacto-N-neotetraose (LNnT) in a ratio LNT:LNnT between 2:1 and 1:1.

Claim 1 of US ‘158 recites “A method for treating necrotizing enterocolitis and/or decreasing incidence of necrotizing enterocolitis in an infant or young child born by C-section”, which reads on “decreasing gut inflammation”. Thus, claim 1 of US ‘158 is a species claim to instant claim 20. 
The limitations within claim 1 of US ‘158 are narrower in comparison to the limitations within instant claims 20-22; thereby claim 1 of US ‘158 is a species and anticipates instant claims 20-22.  
As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  
Claim 2 of US ‘158 reads on instant claim 25.
Claims 3 and 9 of US ‘158 reads on instant claims 26 and 29.
Claim 8 of US ‘158 reads on instant claims 27 and 28.
Claim 10 of US ‘158 reads on instant claim 30.
Claim 12 of US ‘158 reads on instant claim 31.
Claim 13 of US’ 158 reads on instant claim 32.
Claim 15 of US ‘158 reads on instant claim 23.
Claim 16 of US ‘158 reads on instant claim 24.


Claims 20-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,135,232 (“US ‘232”). Although the claims at issue are not identical, they are not patentably distinct from each other because US’ 232 claims following method:
1. A method for treating necrotizing enterocolitis in an infant or young child in need thereof, the method comprising: administering to the infant or young child a composition comprising an oligosaccharide mixture, the oligosaccharide mixture comprising from 60 to 65 wt % of 2′-fucosyllactose (2-FL), from 20 to 25 wt % of lacto-N-tetraose (LNT) and lacto-N-neotetraose (LNnT), and from 10 to 15 wt % of 6′ sialyllactose (6-SL), and the composition comprising the LNT and the LNnT in a LNT:LNnT ratio between 2:1 and 1:1.

11. The method according to claim 1, wherein the individual is selected from the group consisting of a preterm infant, a small for gestational age infant, and an infant born by C-section.
Claim 1 of US ‘232 recites “A method for treating necrotizing enterocolitis in an infant or young child in need thereof”, which reads on “decreasing gut inflammation”. Thus, claim 11 of US ‘232, which depends from claim 1 and recites treating an infant born by C-section, anticipates instant claims 20-22.  
	Claims 2, 3 and 13 of US ‘232 renders obvious instant claims 26 and 29.
	Claims 4 and 5 of US ‘232 renders obvious instant claims 27 and 28.
	Claim 6 of US ‘232 renders obvious instant claim 26.
	Claim 7 of US ‘232 renders obvious instant claim 30.
	Claim 9 of US ‘232 renders obvious instant claim 31.
	Claim 10 of US ‘232 renders obvious instant claim 32.
	
Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633